Citation Nr: 0717308	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  02-14 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
an S-1 nerve root irritation affecting the right lower 
extremity, associated with degenerative disc disease of the 
lumbosacral spine, from August 24, 2005.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION


The veteran had active military service from February 1962 to 
August 1962 and from September 1964 to June 1976.

In February 2006, the Board remanded this issue to the RO for 
further development subsequent to an October 2005 rating 
decision by the Department of Veterans Affairs (VA) 
Washington, D.C. Appeals Management Center (AMC).  The 
October 2005 decision granted the veteran separate 
entitlement to service connection for an S-1 nerve root 
irritation affecting the right lower extremity, associated 
with his service-connected degenerative disc disease of the 
lumbosacral spine, an issue then on appeal for an increased 
evaluation.  The veteran's nerve disorder was rated as 10 
percent disabling, effective from August 24, 2005.  The case 
has been returned to the Board and is now ready for appellate 
consideration    


FINDING OF FACT

The veteran's low back disability is also manifested by S-1 
nerve root irritation manifested by subjective complaints of 
occasional downward radiating pain, decreased muscle tone and 
strength in the extensor hallucis longus muscle as well as 
decreased vibration sense; there are no other organic changes 
present such as muscular atrophy or trophic changes.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation in excess 
of 10 percent for S-1 nerve root irritation have not been 
met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.123, 4.124 and Part 4, Diagnostic Code 8520 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2001, September 
2004, February 2006, and March 2006; rating decisions in 
February 2002, April 2005, and October 2005; a statement of 
the case in July 2002; and a supplemental statement of the 
case in May 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2006 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluations assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.
 
The veteran is being compensated from August 24, 2005, for S-
1 nerve root irritation under Diagnostic Code 8520.  A 10 
percent evaluation has been assigned reflecting mild 
impairment.  A rating beyond 10 percent would require 
moderate incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The neurologic manifestations of the veteran's degenerative 
disc disease include findings on VA examination in August 
2005 of occasional shooting pain radiating downward on both 
legs, more so on the right.  Additionally, decreased muscle 
tone and strength was noted in the extensor hallucis longus 
muscle, more so on the right side as well as decreased 
vibration sense along L5, more so in the S1 distribution on 
the right side.  Otherwise the veteran had 2+ knee jerk and 
1+ ankle jerk on the right side and 2+ ankle jerk on the 
left.  The examiner reported that the veteran's standing and 
walking balance were good and that he was able to stand on 
heels and toes and walk on them, although with some balance 
difficulty.  There was no evidence of bladder or bowel 
control problems.

Cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes as noted above will be that for moderate, or 
with sciatic nerve involvement, for moderately severe 
incomplete paralysis.  38 C.F.R. § 4.123.  Cranial or 
peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement.  
When bilateral, the rating should include the application of 
the bilateral factor.

The veteran's S-1 nerve root irritation is manifested by 
subjective complaints of occasional downward radiating pain, 
decreased muscle tone and strength in the extensor hallucis 
longus muscle, and decreased vibration sense.  There are no 
other organic changes present such as muscular atrophy or 
trophic changes.  The Board finds that such symptoms are 
compatible with mild incomplete paralysis of the sciatic 
nerve which warrants a 10 percent rating.  Accordingly, the 
Board finds no basis for a separate rating in excess of 10 
percent for the neurologic manifestation of the veteran's S-1 
nerve root irritation.

The Board finds that there is no evidence of any unusual or 
exceptional circumstances that would place the veteran's case 
outside the norm so as to warrant referral for consideration 
of an extraschedular rating.  There is no evidence that the 
veteran's service-connected S-1 nerve root irritation results 
in frequent periods of hospitalization.  There is no evidence 
that the veteran's service-connected peripheral nerve 
condition, by itself, results in marked interference with 
employment greater than the levels contemplated by the 
current schedular evaluation.  Therefore, referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

In sum, the weight of the credible evidence demonstrates that 
the veteran's S-1 nerve irritation warrants no more than a 10 
percent rating at any time since the original grant of 
service connection.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).


ORDER

An initial rating in excess of 10 percent for an S-1 nerve 
root irritation affecting the right lower extremity, 
associated with degenerative disc disease of the lumbosacral 
spine, from August 24, 2005, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


